Brooke, J.
I concur with Justice Fellows in holding that the defenses relied upon by appellant under its first claim are not available to it because of the rule of the board limiting the grounds of defenses to those stated “on the arbitration hearing and also on review before the full board.”
Upon the second question involved, however, I am unable to agree with the conclusion stated by my Brother Fellows. I have examined this record with *307care and cannot find therein any evidence of an accident. The work in which claimant’s decedent was engaged at the time he was prostrated was being carried on on July 24th, 25th, 26th, and 27th at a time when the temperature outside the building was extremely high. He was overcome and fell unconscious on the 24th and did not report for duty on the 25th. On the 26th he continued to work practically during the entire day, but complained of a headache and stopped working shortly before quitting time. On the 27th he again worked practically the whole day, being again overcome by the heat at about 4 o’clock in the afternoon and he died at 6 or 7 o’clock upon that day. The record is absolutely barren of any evidence that anything untoward or unusual happened in the course of his employment during any of the three days or that he exerted himself in any unusual manner or to an unusual degree. He was doing the work which he and his associates were employed to do exactly in the manner they expected to do it. To permit recovery in this case would make it impossible to deny recovery in any case where a fireman of a stationary or marine boiler, in the performance of his ordinary and accustomed labor, succumbs to heat prostration.
The Michigan compensation act provides compensation for accidental injuries only, Adams v. Color Works, 182 Mich. 157. Recovery here is predicated upon the cases of Schroetke v. Jackson-Church Co., 193 Mich. 616, and LaVeck v. Parke, Davis & Co., 190 Mich. 604. I am of opinion that neither case is authority for the determination of the board, but that compensation should have been denied under our holdings in Kutschmar v. Briggs Manfg. Co., 197 Mich. 146, and Johnson v. Mining Co., 199 Mich. 218.
The award of the board should be reversed.
Ostrander, C. J., and Bird, Steere, Stone, and Kuhn, JJ., concurred with Brooke, J.